Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1979 Page 1 of 8




  1 Jennifer J. McGrath, Esq. (State Bar No. 211388)
    THEODORA ORINGHER PC
  2
    1840 Century Park East, Suite 500
  3 Los Angeles, California 90067-2120
    Telephone: (310) 557-2009
  4
    Facsimile: (310) 551-0283
  5
    Julie Chovanes, Esq. (pro hac vice)
  6
    CHOVANES LAW LLC
  7 P.O. Box 4307
  8 Philadelphia, PA 19119
    Telephone:(267) 235-4570
  9 Facsimile: (888) 966-0126
 10
    Attorneys for Defendant Avidas
 11 Pharmaceuticals, LLC
 12
 13                    UNITED STATES DISTRICT COURT
 14                 SOUTHERN DISTRICT OF CALIFORNIA
 15
 16 LA JOLLA SPA MD, INC.,                        Case No. 3:17-cv-01124-MMA-WVG
 17          Plaintiff,                           DEFENDANT AVIDAS
 18                                               PHARMACEUTICALS, LLC’S
           vs.
                                                  OBJECTIONS PURSUANT TO
 19 AVIDAS PHARMACEUTICALS, LLC,                  RULE 72(A) AND S.D.CAL LOCAL
 20          Defendant.                           RULE 72.1(b) RE: MAGISTRATE
                                                  JUDGE’S ORDER DOC. NO. 103
 21
 22                                                 Judge: Hon. Michael M. Anello

 23
 24
 25
 26
 27
 28
                                                        Case No. 3:17-cv-01124-MMA-WVG
      DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S EX PARTE MOTION FOR RECONSIDERATION
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1980 Page 2 of 8




  1                                    I.    Introduction
  2             This Memorandum is being filed in support of Defendant Avidas’
  3 Objections pursuant to Fed.R.Civ.Pro. 72(a) and Local Rule 72.1(b) to the
  4 Order (Doc. No. 103, the “Order”) on the grounds that the Order is clearly
  5 erroneous and/or contrary to law. Fed. R. Civ. P. 72(a); 28 U.S.C. §
  6 636(b)(1)(A).1
  7             The Order imposed sanctions on Defendant’s counsel, including
  8 monetary sanctions, under Fed.R.Civ.Pro. 30(d), 28 U.S.C. § 1927, and the
  9 inherent power of the Court to control litigation, for Defendant counsel’s
 10 perceived behavior at a deposition of Defendant’s President Ms. Margie
 11 Gardner-Hunt. The Order also imposes payment obligations on counsel by
 12 September 17, 2019, as well as self-reporting deadlines to Pennsylvania’s
 13 state bar of the Order and associated materials by September 24, 2019 with
 14 verification to the Court by October 1, 2019.
 15             These Objections are being filed because it is submitted the Order
 16 fails to properly apply the law and the facts in this case.
 17             2. The Order Fails to Consider Recent Controlling Supreme Court
 18 Authority
 19             The Order fails to properly apply the law because it fails to consider
 20 recent controlling authority from the Supreme Court: Goodyear Tire &
 21 Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017). Goodyear is unmentioned in
 22
                1
            Chambers instructed local counsel’s office today to file this paper in
 23 this form, rather than as a motion. Defendant’s counsel conferred with
 24 opposing counsel, James T. Ryan, Esq. prior to filing this paper, and if, after
    review, Plaintiff does oppose the parties agreed to the following briefing
 25 schedule: Plaintiff’s Opposition due on or before September 30, 2019;
 26 Defendant’s Reply on or before October 7, 2019.
 27
 28
      1148140.1/02833.99001
                                            2            Case No. 3:17-cv-01124-MMA-WVG
        DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                       SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1981 Page 3 of 8




  1 the Order, yet directly on point, as it addressed the need to establish “but
  2 for” test for sanctions, requiring any monetary sanctions pursuant to a
  3 finding of bad faith and the Court’s inherent powers be compensatory rather
  4 than punitive:
  5                       This Court has made clear that such a sanction, when imposed
  6                       pursuant to civil procedures, must be compensatory rather than
  7                       punitive in nature….In other words, the fee award may go no
  8                       further than to redress the wronged party “for losses sustained”;
  9                       it may not impose an additional amount as punishment for the
 10                       sanctioned party’s misbehavior. To level that kind of separate
 11                       penalty, a court would need to provide procedural guarantees
 12                       applicable in criminal cases, such as a “beyond a reasonable
 13                       doubt” standard of proof. When (as in this case) those
 14                       criminal-type protections are missing, a court’s shifting of fees
 15                       is limited to reimbursing the victim.
 16                       Id. at 1186. (citations, quotations omitted.)
 17             Sanctions must be awarded under “a but-for test”: a party “may
 18 recover ‘only the portion of his fees that he would not have paid but for’ the
 19 misconduct.” Id. at 1187. If an expense would have been incurred even
 20 absent any bad faith conduct, it cannot be part of a bad faith fee award, and a
 21 court may not shift fees if “the same work would have been done (for
 22 example, the same deposition taken) to contest the non-frivolous claims in
 23 the suit.” Id.
 24             Moreover, Goodyear addressed the other bases for the Court’s award
 25 that are relevant here as well, both under the Federal Rules of Civil
 26 Procedure (such as Rule 30(d) used by the Order) and 28 U.S.C. § 1927:
 27
 28
      1148140.1/02833.99001
                                            3            Case No. 3:17-cv-01124-MMA-WVG
        DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                       SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1982 Page 4 of 8




  1                       Rule-based and statutory sanction regimes similarly require
  2                       courts to find such a causal connection before shifting fees. For
  3                       example, the Federal Rules of Civil Procedure provide that a
  4                       district court may order a party to pay attorney’s fees “caused
  5                       by” discovery misconduct, Rule 37(b)(2)(C), or “directly
  6                       resulting from” misrepresentations in pleadings, motions, and
  7                       other papers, Rule 11(c)(4). And under 28 U. S. C. §1927, a
  8                       court may require an attorney who unreasonably multiplies
  9                       proceedings to pay attorney’s fees incurred “because of” that
 10                       misconduct. Those provisions confirm the need to establish a
 11                       causal link between misconduct and fees when acting under
 12                       inherent authority, given that such undelegated powers should
 13                       be exercised with especial restraint and discretion.
 14                       Goodyear, 137 S. Ct. at n. 5, cite, quotations omitted.)
 15             The Order did not apply the “but for” test and did not even mention
 16 the test nor Goodyear. It is submitted that the but for test would have shown
 17 the proposed sanctions are improper, as Plaintiff was to take the deposition
 18 anyway – and Plaintiff’s conclusion of the deposition provides ample
 19 evidence that there is no prejudice to Plaintiff under the controlling “but for”
 20 test of Goodyear. Therefore, it is submitted, the Order is contrary to
 21 controlling law in analyzing the availability of sanctions, and in imposing
 22 the sanctions it did impose, and should be withdrawn in its entirety.2
 23
 24
 25   2
       Goodyear specifically regrejected the egregious kind of behavior analysis
      the Order employed. Id. at 1185-1187.
 26
 27
 28
      1148140.1/02833.99001
                                              4            Case No. 3:17-cv-01124-MMA-WVG
          DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                         SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1983 Page 5 of 8




  1             3. The Order Fails to Consider the Limiting Authorities in This Case
  2             The Order is also clearly erroneous because it fails to take into effect,
  3 or even mentions, the prior limiting Orders and instructions on discovery in
  4 this case.
  5             This case began with the filing of a ten count Complaint. The Court
  6 dismissed nine of the counts. (Doc. No. 10). On January 9, 2019, the Court
  7 held its first hearing with present counsel, holding:
  8                       I think the more prudent course is to allow some discovery. Not
  9                       -- not the -- the discovery that Mr. Ryan is suggesting that he
 10                       needs, that go well beyond what's allowed in the rules. And
 11                       there's nothing in this case that would even lead me to believe
 12                       that as -- the relaxation in these - in the numbers and the
 13                       limitations provided by the rules is justified. Certainly not on
 14                       this record.
 15                       Because I do believe that Ms. York, on behalf of La Jolla Spa
 16                       and La Jolla Spa the party, needs to understand that there are
 17                       consequences for prior counsel's failure to do his job. And, you
 18                       know, the sins of prior counsel are now visited upon you, Mr.
 19                       Ryan. And you're going to have to make due with the -- with
 20                       the limitations that I'm going to set. And you're going to have to
 21                       be laser-like focused in your discovery requests to get exactly
 22                       what you need.
 23                       So I'm going to allow some discovery. I'm going put this on an
 24                       expedited schedule. I'm going to limit the -- the discovery as
 25                       well…
 26                       I know you've got other cases that you're working on but this
 27                       case is going to be litigated. It's a 2017 case. It's now 2019. This
 28
      1148140.1/02833.99001
                                            5            Case No. 3:17-cv-01124-MMA-WVG
        DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                       SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1984 Page 6 of 8




  1                       case should have been wrapped up a long time ago. And so
  2                       we're going to -- we're going to move it along. But, Mr. Ryan,
  3                       you're going to be hamstrung in the requests you can make for
  4                       discovery, and you are going to have to live with those
  5                       limitations. And so you're going to have to be very, very precise
  6                       in what you're asking for.
  7             See also the Order Dismissing nine of the ten Counts of the first
  8 Complaint (Doc. No. 10), Order Denying Plaintiff’s Motion for Leave to File a
  9 Third Amended Complaint (Doc. No. 49), and the ruling on proportionality in
 10 this case:
 11              THE COURT: And Rule 26B that talks about the discovery scope and
 12             limits says: Unless otherwise limited by the court -- by court order, the
 13             scope of discovery is as follows: Parties may obtain discovery regarding
 14             any nonprivileged matter that is relevant to any party's claim or defense
 15             and proportional to these of the case. And then it goes on and lists a
 16             number of criteria to determine proportionality.
 17             So I'm guided by the pleadings.
 18             (Tr. February 7, 2019, Doc. No. 61 at p. 33, lines 11-21.)
 19             The Order does not cite that limiting instruction, however, that
 20 limiting instruction and the other limiting Orders in this case define the
 21 scope – and every single incident the Court cites in the Order, at pages 10-40
 22 is outside the scope and fails to supply the precision the Court noted was
 23 necessary in this case.
 24             Further, the fact that there is no prejudice to plaintiff, that there are no
 25 damages according to the “but for” test confirms that the Chovanes acted
 26 precisely within the scope of the case as defined by the limiting Orders.
 27 Otherwise the Order and/or Plaintiff would have noted the need to return and
 28
      1148140.1/02833.99001
                                            6            Case No. 3:17-cv-01124-MMA-WVG
        DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                       SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1985 Page 7 of 8




  1 answer questions – but since they all were answered within the boundaries
  2 defined by the Court the deposition was declared complete by Plaintiff.3
  3             4. Conclusion
  4             For the reasons given herein and the related papers in this case, the
  5 Order should be withdrawn. Any subsequent proceedings should take into
  6 account the Supreme Curt’s opinion in Goodyear mandating the form of
  7 sanctions here, as well as the prior limiting Orders and instructions in this
  8 case, as well as the fact there is no harm nor delay to Plaintiff’s case nor
  9 intent to cause harm, as well as the potential dismissal of the case under the
 10 papers currently sub judice.
 11
 12
      DATED: September 15, 2019                        RESPECTFULLY SUBMITTED
 13
                                                       Chovanes Law LLC
 14
                                                       By: /s/ Julie Chovanes
 15
                                                       Attorney for Plaintiff
 16
 17
 18
 19   3
      The Order also made numerous references to “hostile” and other conduct
 20 by counsel in conferences before the Court. Counsel is simply baffled by
 21 this assertion. The Court has never indicated that counsel was hostile or
    created a hostile environment and only met counsel for the first time at the
 22 settlement conference, where nothing was said about counsel creating a
 23 hostile environment. Moreover, counsel believes that it is simply impossible
    for her to have created a hostile environment by the “tone of her voice” at
 24 the deposition, as the Order states at n. 4. The deposition took place at
 25 Plaintiff’s counsel’s supplied office, in an environment totally controlled by
    Plaintiff and counsel had no ability to create a hostile environment by the
 26 tone of her voice. Moreover, the Court did not consider ability to pay and
 27 Chovanes notes here that she has no ability to pay.
 28
      1148140.1/02833.99001
                                              7            Case No. 3:17-cv-01124-MMA-WVG
          DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                         SANCTIONS
Case 3:17-cv-01124-MMA-WVG Document 105 Filed 09/16/19 PageID.1986 Page 8 of 8




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1148140.1/02833.99001
                                              1           Case No. 3:17-cv-01124-MMA-WVG
        DEFENDANT AVIDAS PHARMACEUTICALS, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                          LEAVE TO FILE A THIRD AMENDED COMPLAINT
